UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 12, 2010 SINOHUB, INC. (Exact name of registrant as specified in its charter) Delaware 000-52746 87-0438200 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6/F, Building 51, Road 5, Qiongyu Road, Technology Park Nanshan District Shenzhen, China (Address of Principal Executive Offices) (Zip Code) 86 755 26612106 Registrant's Telephone Number, Including Area Code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The following information is furnished pursuant to Item 2.02, "Results of Operations and Financial Condition." On August 12, 2010, SinoHub, Inc. issued a press release announcing results of operations for its three months and six months ended June 30, 2010.A copy of that press release is attached as exhibit 99.1 to this report.The Company also conducted a conference call to discuss the second quarter and six months financial results. The presentation slides used in the conference call are being furnished as Exhibit 99.2 to this Current Report. This information is not deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 and is not incorporated by reference into any Securities Act of 1933 registration statements, except as shall be expressly set forth by specific reference in such a filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. See the Exhibit Index attached hereto. 2 SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. SINOHUB, INC. Date:August 17, 2010 By: /s/ Henry T. Cochran Henry T. Cochran Chief Executive Officer 3 ExhibitIndex Exhibit No. Description Press Release of SinoHub, Inc. dated August 12, 2010 Webcast presentation slides dated August 12, 2010 4
